UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-7325



ROHAMMAD CHALLAHAD MENZIES,

                                            Petitioner - Appellant,

          versus


RUFUS FLEMING, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-95-1391)


Submitted:   July 2, 1998                   Decided:   July 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rohammad Challahad Menzies, Appellant Pro Se. Thomas Cauthorne
Daniel, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rohammad     Challahad    Menzies      seeks   to   appeal   the   district

court’s   order   denying     relief   on    his    petition   filed    under   28

U.S.C.A. § 2254 (West 1994 & Supp. 1998). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. Menzies

v. Fleming, No. CA-95-1391 (E.D. Va. July 29, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                        DISMISSED




                                       2